NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABISUK SINSAENG, AKA Apisuk Andy                No.    18-72975
Sinsaeng, AKA Avisuk Andy Sinsaeng,
                                                Agency No. A037-571-413
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 11, 2022
                            San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and MOSKOWITZ,**
District Judge. Dissent by Judge VANDYKE.

      Abisuk Sinsaeng, a native and citizen of Thailand, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision finding him removable and denying his motion


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Barry Ted Moskowitz, United States District Judge for
the Southern District of California, sitting by designation.
to terminate. We have jurisdiction under 8 U.S.C. § 1252(a)(2)(D). We review de

novo questions of law. Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008).

We grant the petition for review and remand.

      Sinsaeng was charged with removability because of his convictions under

California Penal Code (“CPC”) § 136.1(b)(1) and CPC § 243.4. The IJ held that

Sinsaeng was removable because his CPC § 136.1(b)(1) convictions were offenses

relating to obstruction of justice and his CPC § 243.4 and CPC § 136.1(b)(1)

convictions were crimes of moral turpitude. On remand from this Court after a

prior petition for review, the BIA held that Sinsaeng was removable because the

CPC § 136.1(b)(1) convictions were offenses relating to obstruction of justice

under 8 U.S.C. § 1101(a)(43)(S), and thus aggravated felonies. The BIA did not

address whether Sinsaeng was removable for crimes of moral turpitude. In

Cordero-Garcia v. Garland, we recently held that CPC § 136.1(b)(1) is not an

aggravated felony under § 1101(a)(43)(S). No. 19-72779, 2022 WL 3350714, at *6

(9th Cir. Aug. 15, 2022). Thus, the charge of removability that Sinsaeng was

convicted of an offense relating to obstruction of justice cannot be sustained and

his petition must be granted.

      We remand to the agency for further proceedings consistent with this order.

See Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (“In reviewing the

decision of the BIA, we consider only the grounds relied upon by that agency. If


                                         2
we conclude that the BIA’s decision cannot be sustained upon its reasoning, we

must remand to allow the agency to decide any issues remaining in the case.”).



PETITION FOR REVIEW GRANTED; REMANDED.



VANDYKE, Circuit Judge, dissenting.

      For the reasons set forth in my dissent in Cordero-Garcia v. Garland, No. 19-

72779, 2022 WL 3350714 (9th Cir. Aug. 15, 2022), I dissent in this case as well.




                                        3